El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
La parte demandante en este pleito apeló para ante noso-tros de la sentencia de la Corte de Distrito de Iíumacao que declaró sin lugar su demanda y para que resolviéramos su recurso nos presentó una transcripción del legajo de la sen-tencia de la corte inferior, certificada por los abogados de las partes, que contiene una exposición del caso y pliego de excepciones con las pruebas e incidentes del juicio aprobada por el juez sentenciador en 15 de mayo de 1916.
Algún tiempo después la propia parte nos presentó un documento titulado “exposición del caso” fechado en 16 de febrero de 1918 que no tiene a su calce certificación del juez inferior de haberla aprobado y que está autorizado por su abogado solamente. Con ese documento nos presentó moción interesando que dicho documento se adicionase a la trans-cripción que tenía presentada, alegando con tal fin que a petición de los demandados en el pleito Labia ordenado la corte inferior en 9 de febrero de 1918 para corregir los autos, que la exposición del, caso se adicionase con ciertas enmiendas *733que en elidía orden se consignan; que en igual fecha el juez modificó su orden suprimiendo algunas de las enmiendas que antes había dispuesto; que en cumplimiento de esa orden preparó y radicó en la Corte de Distrito de Iíumaeao, con notificación a la parte contraria, la exposición del caso y pliego de excepciones de la cual acompaña copia; y por úl-timo que en 21 de febrero de 1918 el juez inferior aprobó esa nueva exposición del caso y pliego de excepciones por ser correcta con lo ocurrido en el juicio, contener toda la evidencia a él aportada y también las excepciones que se tomaron, a fin de que'sirva como tal pliego de excepciones y exposición del caso en la apelación de la sentencia que está pendiente ante nosotros.
El día señalado para oir a las partes respecto a las peti-ciones contenidas en esa moción nos presentó la apelante una certificación del secretario de la corte inferior en la que se inserta la certificación extendida por el juez sentenciador en 21 de febrero de 1918 en los autos obrantes en la corte de distrito aprobando la exposición del caso que se le había presentado de acuerdo con su orden de 9 de febrero entonces corriente. La moción la resolvimos disponiendo que el refe-rido documento se uniese a los autos a los fines procedentes y dos días después tuvo lugar la vista de la apelación esta-blecida contra la sentencia dictada por la corte a quo.
Todas las cuestiones en que el apelante funda su recurso se refieren a las pruebas del juicio, alegando que .son insu-ficientes para sostener ciertas conclusiones en que descansa la sentencia apelada, y que por haber sido apreciadas erró-neamente se rechazaron sus pretensiones. Por consiguiente para revocar por alguno de esos fundamentos la sentencia recurrida, necesitamos tener ante nosotros las pruebas apor-tadas al juicio mediante una exposición del caso aprobada por el juez inferior, como dispone la ley, y aunque en esta apelación se han presentado dos exposiciones del caso no po-demos basarnos en ninguna de ellas para examinar las prue-*734bas y decidir si son insuficientes para sostener la sentencia o si fueron erróneamente apreciadas por el juez inferior.
En cuanto a la que figura en la transcripción del legajo de la sentencia no podemos darle valor alguno desde el mo-mento en que por la certificación del secretario de la Corte de Distrito de Humacao sabemos que después de haberle impartido el juez su aprobación, ordenó en 9' de febrero de 1918 que se le hicieran enmiendas y que el día 21 había apro-bado la nueva exposición del caso enmendada que había pre-sentadora parte apelante, conteniendo particulares que no figuraron en la anterior exposición del caso, según manifes-tación de la propia parte apelante, lo que demuestra que la primera no fue correcta.
En cuanto a la segunda exposición del caso que en copia presenta el apelante con la sola firma de su abogado, tam-poco podemos descansar en ella para examinar las pruebas y aquilatar su suficiencia en este pleito, porque la copia que de ella se presenta no está certificada por el secretario del tribunal a quo ni por los abogados de las partes, y la sola firma del abogado de la parte interesada en la apelación no es suficiente para darle autenticidad. Ese defecto que con-tiene tal copia no está subsanado con la certificación que presentó la parte apelante pues ésta lo que acredita es que el juez aprobó la exposición del caso enmendada que se le presentó, pero esto no demuestra que la copia presentada sea correcta con su original obrante en el pleito en la corte inferior.
Careciendo pues de base para considerar los motivos del recurso y revocar por ellos la sentencia apelada debemos confirmarla.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.